DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October, 2021 is being considered by the examiner, except for where lined through (NPL: Notice of Reasons for Refusal issued in Japanese Patent Application No. 2017-213428, dated September 28, 2021) as this reference was not provided with the IDS submitted.

Response to Amendment
The declaration under 37 CFR 1.132 filed 11 August, 2021 is sufficient to overcome the rejection of claims 11, 13-16, and 18-19 based upon MAK (US 2009/0221864 A1),in view of FISCHER (US 2011/0265511 A1) under 35 U.S.C. 103; MAK (US 2009/0221864 A1),in view of FISCHER (US 2011/0265511 A1) and YOKOHATA (US 8,794,029 B2) under 35 U.S.C. 103; US 2009/0221864 A1),in view of FISCHER (US 2011/0265511 A1), YOKOHATA (US 8,794,029 B2), and MORTKO (US 6,405,561 B1) under 35 U.S.C. 103; CUELLAR (US 7,216,507 B2), in view of FISCHER (US 2011/0265511 A1) and FORD (NPL: Distillation Columns – Internal Reflux Control – Jim Ford (August 2012)) under 35 U.S.C. 103; CUELLAR (US 7,216,507 B2), in view of FISCHER (US 2011/0265511 A1), FORD (NPL: Distillation Columns – Internal Reflux Control – Jim Ford (August 2012)), and REDDICK (WO 03/085340 A2) under 35 U.S.C. 103.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 3-6, 8, and 10 directed to an apparatus for separation of recovery of propane and heavier hydrocarbons from LNG, an invention non-elected without traverse (see the Election/Restriction Requirement of 24 July, 2020).  Accordingly, claims 1, 3-6, 8, and 10 have been cancelled. See MPEP§821.04.

 Allowable Subject Matter
Claims 11, 13-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention as characterized by independent claim 11, and the dependents thereof.

“ (e) supplying a part of the condensed liquid of the second overhead vapor directly to the first column after being subcooled by heat exchange with the feed LNG, so that the supplied condensed liquid absorbs and condenses propane and heavier hydrocarbons to facilitate separation in the first column, while refluxing the remaining part to the second column;
(f) totally condensing whole of the first overhead vapor obtained from step (b) by heat exchange with the feed LNG before being supplied to the first column in the first column overhead condenser to obtain a condensed liquid of the first overhead vapor;
(g) discharging the whole of the liquid stream obtained from step (f) as the liquid fraction enriched in methane and ethane without refluxing the liquid stream obtained from step (f) to the first column;”
, which is neither anticipated, nor rendered obvious absent impermissible hindsight reasoning, by the prior art. Due to this, the present invention as characterized by independent, claim 11, and the dependents thereof, is allowable over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        10/21/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763